UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly year ended March 31, 2015 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-54721 ACCESS US OIL & GAS, INC. (Exact name of registrant as specified in its charter) Delaware 46-1035533 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 673 Woodland Square Loop SE Suite 320 Lacey, Washington 98503 (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: 360-970-2647 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer [] Accelerated filer [] Non-accelerated filer [] (do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes [X] No Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date. Class Outstanding at May 15 , 2015 Common Stock, par value $0.0001 21,290,000 shares Documents incorporated by reference: None ACCESS US OIL & GAS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. Mine Safety Disclosures. 14 Item 5. Other Information. 14 Item 6. Exhibits. 15 Signatures. 16 1 ITEM 1. Financial Statements ACCESS US OIL & GAS, INC. CONDENSED BALANCE SHEETS March 31, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Account receivables Total current assets PROPERTY AND EQUIPMENT Unproved leasehold costs Proved oil and gas properties, net TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' DEFICIT: CURRENT LIABILITIES: Accounts payable - trade Accounts payable - oil and gas Accounts payable and accrued liabilities - related party Notes payable - related party Note payable, net of discount Total current liabilities Long-term notes- payable, net of discount Asset retirement obligations TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Common stock, $.0001 par value, 100,000,000 shares authorized; 21,290,000 issued and outstanding as of March 31, 2015December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 2 ACCESS US OIL & GAS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, OIL AND GAS REVENUES $ $ - COSTS AND OPERATING EXPENSES: Lease operating expenses - Depreciation, depletion, amortization and accretion - General and administrative Total costs and operating expenses OPERATING INCOME (LOSS) ) OTHEREXPENSES Amortization of debt discount Interest expense - Total other expenses INCOME (LOSS) BEFORE TAXES ) PROVISION FOR INCOME TAXES - - NET INCOME(LOSS) $ $ ) BASIC AND DILUTED LOSS PER SHARE, $ $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed financial statements. 3 ACCESS US OIL & GAS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, Net income/ (loss) $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion, and amortization - Amortization of debt discount Changes in operating assets and liabilities: Accounts receivables - Accounts payable ) Accrued expense - related party - Net cash provided (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for unproved leaseholds - ) Development of oil and gas properties ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - third party Payment of long-term debt ) - Net cash provided by financing activities DECREASE IN CASH ) ) CASH, BEGINNING OF PEROID CASH, END OF PERIOD $ $ The accompanying notes are an integral part of these condensed financial statements 4 ACCESS US OIL & GAS, INC. Notes to Financial Statements (Unaudited) 1 - NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES NATURE OF OPERATIONS Access US Oil & Gas, Inc. (the "Company") was incorporated on April 23, 2012 under the laws of the State of Delaware. On September 7, 2012, the shareholders of the Corporation and the Board of Directors unanimously approved the change of the Registrant's name from Gumtree Acquisition Corporation to Access US Oil & Gas, Inc. BASIS OF PRESENTATION The accompanying condensed financial statements have been prepared in accordance with the United States generally accepted accounting principles ("U.S. GAAP"). USE OF ESTIMATES Financial statements prepared in accordance with U.S. GAAP require management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Among other things, management makes estimates relating to the fair value of financial instruments and the valuation allowance related to deferred income tax assets. Actual results could differ from those estimates. RECLASSIFICATIONS Certain reclassifications have been made to amounts reported in the previous periods to conform to the current presentation. Such reclassifications had no effect on net income. CONCENTRATION OF RISK Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash. The Company places its cash with high quality banking institutions. The Company did not have cash balances in excess of the $250,000 Federal Deposit Insurance Corporation limit as of March 31, 2015. REVENUE RECOGNITION The Company recognizes sales revenues for natural gas, oil and condensate, based on the amount of each product sold to purchasers when delivery to the purchaser has occurred and title has transferred. This occurs when product has been delivered to a pipeline or when a tanker lifting has occurred.The Company follows the sales method of accounting in which all production is deemed sold when produced.No gas imbalances or commodity inventory is recorded under the sales method. OIL AND GAS PROPERTIES The Company applies the successful efforts method of accounting for oil and gas properties. Exploration costs such as exploratory geological and geophysical costs, delay rentals, and exploration overhead are charged against earnings as incurred. If an exploratory well provides evidence to justify potential completion as a producing well, drilling costs associated with the well are initially capitalized, or suspended, pending a determination as to whether a commercially sufficient quantity of proved reserves can be attributed to the area as a result of drilling.Acquisition costs of unproved properties are periodically assessed for impairment and are transferred to proved oil and gas properties to the extent the costs are associated with successful exploration activities. Significant undeveloped leases are assessed individually for impairment, based on the Company’s current exploration plans, and a valuation allowance is provided if impairment is indicated. 5 CAPITALIZED INTEREST For significant projects, interest is capitalized as part of the historical cost of developing and constructing assets. Significant oil and gas investments in unproved properties, significant exploration and development projects that have not commenced production, significant midstream development activities that are in progress, and investments in equity method affiliates that are undergoing the construction of assets that have not commenced principal operations qualify for interest capitalization. Interest is capitalized until the asset is ready for service. Capitalized interest is determined by multiplying the Company’s weighted-average borrowing cost on debt by the average amount of qualifying costs incurred. Once an asset subject to interest capitalization is completed and placed in service, the associated capitalized interest is expensed through depreciation or impairment. ASSET RETIREMENT OBLIGATIONS Asset retirement obligations (AROs) associated with the retirement of tangible long-lived assets are recognized as liabilities with an increase to the carrying amounts of the related long-lived assets in the period incurred. The cost of the tangible asset, including the asset retirement cost, is depreciated over the useful life of the asset. AROs are recorded at estimated fair value, measured by reference to the expected future cash outflows required to satisfy the retirement obligations discounted at the Company’s credit-adjusted risk-free interest rate. Accretion expense is recognized over time as the discounted liabilities are accreted to their expected settlement value. If estimated future costs of AROs change, an adjustment is recorded to both the asset retirement obligation and the long-lived asset. Revisions to estimated AROs can result from changes in retirement cost estimates, revisions to estimated inflation rates, and changes in the estimated timing of abandonment. IMPAIRMENTS Long lived assetsare reviewed for impairment when facts and circumstances indicate that net book values may not be recoverable. In performing this review, an undiscounted cash flow test is performed at the lowest level for which identifiable cash flows are independent of cash flows from other assets. If the sum of the undiscounted future net cash flows is less than the net book value of the long lived asset, an impairment loss is recognized for the excess, if any, of the property’s net book value over its estimated fair value.As of March 31, 2015, the Company has no reason to suspect impairment. DEPRECIATION, DEPLETION AND AMORTIZATION Costs of drilling and equipping successful wells, costs to construct or acquire facilities other than offshore platforms, associated asset retirement costs, and capital lease assets used in oiland gas activities are depreciated using the unit-of-production (UOP) method based on total estimated proved developedoil and gas reserves. Costs of acquiring proved properties, including leasehold acquisition costs transferred from unproved properties and costs to construct or acquire offshore platforms and associated asset retirement costs, are depleted using the UOP method based on total estimated proved developed and undeveloped reserves. Mineral properties are also depleted using the UOP method. All other properties are stated at historical acquisition cost, net of impairments, and are depreciated using the straight-line method over the useful lives of the assets, which range from 3 to 15 years for furniture and equipment, up to 40 years for buildings, and up to 47 years for gathering facilities. INCOME TAXES Under Accounting Standards Codification (“ASC”) 740, "Income Taxes", deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when it is more likely than not that some or all of the deferred tax assets will not be realized. 6 EARNINGS PER COMMON SHARE The basic earnings per share is the same as the diluted loss per share as there are no potentially dilutive shares. The loss per share is computed by dividing the net loss by the weighted average number of common shares outstanding during the period. Diluted earnings per common share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that would share in the loss of the entity. FAIR VALUE OF FINANCIAL INSTRUMENTS The Company follows guidance for accounting for fair value measurements of financial assets and financial liabilities and for fair value measurements of nonfinancial items that are recognized or disclosed at fair value in the financial statements on a recurring basis.Additionally, the Company adopted guidance for fair value measurement related to nonfinancial items that are recognized and disclosed at fair value in the financial statements on a nonrecurring basis. The guidance establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to measurements involving significant unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3 inputs are unobservable inputs for the asset or liability. The Company monitors the market conditions and evaluates the fair value hierarchy levels at least quarterly. For any transfers in and out of the levels of the fair value hierarchy, the Company elects to disclose the fair value measurement at the beginning of the reporting period during which the transfer occurred. The Company's financial instruments consisted of cash, short-term investment, related party advances, and notes payable.The estimated fair value of these instruments approximates its carrying amount due to the short maturity of these instruments. RECENT ACCOUNTING PRONOUNCEMENTS There are no recently issued accountings pronouncements or standards updates that the Company has yet to adopt that are expected to have a material effect on its financial position, results of operations, or cash flows. 2 - GOING CONCERN As of March 31, 2015, the Company has an accumulated deficit of $446,243.The Company is currently successfully producing oil and gas for commercial sale and has started to generate positive cash flows from operations.The Company's continuation as a going concern is dependent on its ability to obtain additional financing until it can generate sufficient cash flows from operations to meet its obligations. These condensed financial statements have been prepared on a going concern basis, which implies the Company will continue to meet its obligations and continue its operations for the next fiscal year. The continuation of the Company as a going concern is dependent upon its ability to obtain necessary debt or equity financing to continue operations until it begins generating positive cash flow. There is no assurance that the Company will continue to be profitable. The condensed financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result should the Company be unable to continue as a going concern. 7 3 – OIL AND GAS PROPERTIES Oil and natural gas properties as ofMarch 31, 2015 and December 31, 2014 consisted of the following: March 31, December 31, Evaluated Properties Proved costs subject to depletion $ $ Proved costs not subject to depletion - work-in-process Accumulated depletion ) ) Total evaluated properties Unevaluated properties Net oil and gas properties $ $ 4 – ASSET RETIRMENT OBLIGATION The following is a reconciliation of our asset retirement obligation liability as of March 31, 2015 and 2014: March 31, December 31, Liability for asset retirement obligation, beginning of period $ $ - Asset retirement obligations sold - - Asset retirement obligations incurred on properties drilled - Accretion - Revisions in estimated cash flows - - Costs incurred - - Liability for asset retirement obligation, end of period Current portion of asset retirement obligation - - Noncurrent portion of asset retirement obligation Total liability for asset retirement obligation $ $ 5 –NOTES PAYABLE Related Party Debt On December 1, 2012, the Company entered into a promissory note agreement with Access the USA (“AUSA”), a related party entity through common ownership.Under the terms of the agreement, any borrowings are due on demand and accrue interest at 5% per annum starting on January 1, 2013. As of March 31, 2015 and December 31, 2014, AUSA had advanced the Company an aggregate total of $847,000 and $947,000, respectively, to fund its oil and gas operations.For the period ended March 31, 2015 and 2014 the Company has accrued accumulated interest expense of $89,374 and $84,072, respectively. During the three months ended March 31, 2015, the Company received $10,000 from AUSA and has made payments totaling $110,000. 8 On June 21, 2013, the Company entered into a credit agreement with Orion Oil and Gas I LP (“Orion I”), a related party entity through common ownership.Under the terms of the agreement, loans may be made to the Company in the aggregate maximum principal amount of $7,500,000; which accrue interest at 5% per annum commencing on June 21, 2013.Under the terms of the loan agreement, Orion Oil and Gas LLP had advanced the company $3,000,000 during the year ended December 31, 2014.During the three months ended March 31, 2015, Orion Oil and Gas LLP had advanced another $650,000 to the Company. The Company has accrued accumulated interest expense of $385,774 and $300,058 as of March 31, 2015 and December 31, 2014 respectively. As of March 31, 2015 and December 31, 2014, the Company had outstanding principal balances of $7,085,164 and $6,831,652, respectively. The Company paid $396,489 on the principal balance in the current quarter. On November 18, 2014, the Company entered into a promissory note agreement with Access Texas Oil and Gas LLC (“ATOG”), a related party entity through common ownership. Under the terms of the agreement, the Company borrowed $30,000, which is due on demand and accrues interest at 5% per annum starting on November 18, 2014. On February 12, 2015, the Company repaid all principal and accrued interest. Third Party Notes Payable On October 5, 2012, the Company entered into a promissory note agreement for borrowing $200,000 from an individual. The note has an interest rate of 0% per annum and is due 50% two years from the date of issue, and 50% three years from the date of issue. The Company received $150,000 and $50,000 on October 5, 2012 and February 22, 2013 respectively. In connection with this note payable, the Company issued 400,000 shares of common stock to the individual on October 5, 2012 as an inducement to make the loan. As of March 31, 2015, the Company has not made any payments. On October 8, 2012, the Company borrowed $75,000 from an individual pursuant to a promissory note agreement.The note has an interest rate of 0% per annum and is due 50% two years from the date of issue, and 50% three years from the date of issued.In connection with this note payable, the Company issued 300,000 shares of common stock to the individual on October 8, 2012 as an inducement to make the loan.On October 8, 2014, the Company entered in to an extension agreement, whereby the lender agreed to a 90 day extension in exchange for a 10% interest payment on the amount originally due, October 8, 2014. As of March 31, 2015, the Company has not made any payments. On October 14, 2013, the Company borrowed $75,000 from an individual pursuant to a promissory note agreement.The note has an interest rate of 0% per annum and is due 50% two years from the date of issue, and 50% three years from the date of issued. As of March 31, 2015, the Company has not made any payments. The fair value of the common stock issued in connection with the above notes payable was allocated on a pro rata basis to the proceeds from the notes payable.The aggregate amount allocated to the value of the common stock amounted to $6,863, which has been recorded as a discount to the notes payable in the accompanying balance sheet and is being amortized as interest expense over the life of the notes payable.The amount amortized as interest expense as of March 31, 2015 amounted to $443, and the remaining discount amounted to $1,346 as of March 31, 2015 which will be amortized through October 2015. Future scheduled maturities of these notes payable are as follows for the period ended March 31, 2015: Unamortized discount ) Total $ 9 6 - STOCKHOLDER'S EQUITY The Company is authorized to issue 100,000,000 shares of common stock and 20,000,000 shares of preferred stock. On April 30, 2012, the Company issued 20,000,000 common shares to two directors and officers for $2,000 in cash. On September 7, 2012, the registrant redeemed an aggregate of 19,500,000 of the 20,000,000 shares of outstanding stock at a redemption price of $0.0001 per share for an aggregate redemption price of $1,950. On September 8, 2012, the Company issued 19,500,000 shares of its common stock pursuant to Section 4(2) of the Securities Act of 1933 at par for an aggregate of $1,950 representing 97.5% of the total outstanding 20,000,000 shares of common stock. On October 5, 2012, the Company issued 400,000 shares of common stock to a debt holder as an inducement to provide the loan. On October 8, 2012, the Company issued 300,000 shares of common stock to a debt holder as an inducement to provide the loan. In September, 2013, 580,000 shares of common stock sold in public offering with a price of $0.03 per share to 58 subscribers for an aggregate of $17,400. On December 9, 2013, the Company issued 10,000 shares of common stock to public to 1 subscriber with a price of $0.03 per share for an aggregate of $300. As of March 31, 2015 and December 31, 2014, the Company has 21,290,000 shares of common stock and no preferred stock was issued and outstanding. 7 – SUBSEQUENT EVENTS On April 9, 2015, the Company made a loan repayment to Access USA, LLC in the amount of $337,000. 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS Forward-looking Statements Statements made in this Quarterly Report which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and our business, including, without limitation, (i) our ability to raise capital, and (ii) statements preceded by, followed by or that include the words “may,” “would,” “could,” “should,” “expects,” “projects,” “anticipates,” “believes,” “estimates,” “plans,” “intends,” “targets” or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following: general economic or industry conditions, nationally and/or in the communities in which we may conduct business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our current or potential business and related matters. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. We do not undertake, and specifically disclaim, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. Overview We were incorporated on April 23, 2012 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. On September 7, 2012, the shareholders of the Company and the Board of Directors unanimously approved the change of the Registrant's name to Access US Oil & Gas, Inc. and filed such change with the State of Delaware. We are in the development stage and operations to date have been to obtain agreements with Comanche for oil exploration and drilling, as well as efforts to raise debt financing to invest with Comanche. Through March 31, 2015, the Company had generated revenues and started to have income or cash flows from operations.However, there is still substantial doubt about the Company's ability to continue as a going concern. Such continuation is dependent on the Company’s ability to obtain additional financing until it can generate sufficient cash flows from operations to meet its financial obligations. Management plans to raise additional debt financing to pay expenses until the cash flows from operations are adequate to meet its obligations. There is no assurance that the Company will ever be profitable. The accompanying condensed financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result should the Company be unable to continue as a going concern. Results of Operations and Financial Condition for the Three Months Ended March 31, 2015 Compared to Three Months Ended March 31, 2014 For the three month periods ended March 31, 2015 and 2014, the Company had generated oil and gas revenue of $417,545 and $0, respectively. Operating expenses for the three month periods ended March 31, 2015 and 2014 were $252,849 and $130,532, respectively.Operating expensesprimarily represented expenses associated with oil exploration activities, as well as consulting and legal fees in order to comply with regulatory requirements. 11 Liquidity and Capital Resources During the three months period ended March 31, 2015 and 2014, net cash provided by operations amounted to $606,093 and net cash used in operation amounted$72,267 respectively. During the three months period ended March 31, 2015 and 2014, net cash used in investing activities was $733,132 and $1,000,000.For the three months ended March 31, 2015, the net cash flow in investment activities was primarily due to the development of oil and gas properties. For the three months ended March 31, 2014, the net cash flow in investing activities was primarily due to the cash paid for unproved leaseholds and development of oil and gas properties. During the three months period ended March 31, 2015 and 2014, net cash provided by financing activities amounted to $ 123,511 and $80,000.For the three months ended March 31, 2015, the net cash flow in financing activities was primarily due to the proceeds received from third party and partially offset by the payment to the debt. For the three months ended March 31, 2015, the net cash flow in financing activities was primarily due to the proceeds of $660,000 received from a third party. As of March 31, 2015 and 2014, the Company had cash available of $6,319 and $10,599. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4. CONTROLS AND PROCEDURES Disclosure Controls and Procedures Disclosure controls and procedures are controls and other procedures that are designed to provide reasonable assurances that information required to be disclosed by the Company in its periodic reports filed or submitted by the Company under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to provide reasonable assurances that information required to be disclosed by the Company in its periodic reports that are filed under the Exchange Act is accumulated and communicated to our Principal Executive Officer, as appropriate to allow timely decisions regarding required disclosure. Evaluation of disclosure and controls and procedures. We maintain disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, or the Exchange Act, that are designed to ensure that information required to be disclosed in our reports under the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms, and that such information is accumulated and communicated to our management, including our principal executive officer and our interim principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. We carried out an evaluation under the supervision and with the participation of our management, including our principal executive officer and our principal financial and accounting officer, of the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this Quarterly Report. Based on this evaluation, our principal executive officer and our principal financial and accounting officer concluded that our disclosure controls and procedures were not effective as of March 31, 2015. 12 The determination that our disclosure controls and procedures were not effective as of March, 2014 was a result of: · the fact that we do not have significant operations and as a result do not have an internal accounting and financial reporting department; and · insufficient segregation of duties. Changes in internal controls over financial reporting. There were no changes in the Company's internal controls over financial reporting or in other factors that have materially affected, or are reasonably likely to materially affect, the Company's internal control over financial reporting. 13 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS There are no pending, threatened or actual legal proceedings in which the Company or any subsidiary is a party. ITEM 1A. RISK FACTORS Not applicable for smaller reporting companies. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULT UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable ITEM 5. OTHER INFORMATION None. 14 ITEM 6. EXHIBITS Exhibit Number Description 31.1# Certification of Chief Executive Officer (302) 31.2# Certification of Chief Financial Officer (302) 32.1# Certification of Chief Financial Officer (902) 32.2# Certification of Chief Financial Officer (902) 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* *The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. 15 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ACCESS US OIL AND GAS, INC. By: /s/ Michael Mattox President Dated: April 30, 2014 By: /s/ Charles McSwain Principal financial officer Dated: April 30, 2014 Pursuant to the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Michael Mattox Director, President and Principal Executive Officer May xx, 2015 Michael Mattox /s/ Charles McSwain Director and Principal Financial Officer May xx, 2015 Charles McSwain 16
